JONES, JUDGE:
The claimant, Lurleen Buckner, claims damages to her 1970 Chevrolet truck in the amount of $225.83, which occurred while her husband, John Buckner, Jr., was driving the vehicle across a bridge on United States Route No. 119 at Low Gap, across Little Coal River. The respondent had placed pieces of sheet metal on the bridge to cover up holes in the floor. On or about the 4th day of February, 1971, one of these metal plates, approximately one-fourth inch thick and three feet square had broken loose from its fixed position and in some manner had been moved to the opposite lane of traffic. From long wear, the plate had become bent and bowed in the middle and when the claimant’s vehicle passed over the metal plate, it was thrown up against the underneath portion of the vehicle causing damage to the exhaust, tire, rim and quarter panel.
Mr. Buckner regularly traveled this road to his work and was accustomed to driving over these metal plates. However, he testified that he had never known one of the plates to be loose. The bolts on this particular plate had deteriorated and broken and there was nothing to keep it from flying up into the underside of claimant’s vehicle. There is no evidence that the claimant’s driver was guilty of any act or omission that contributed to the damages sustained.
It appears to the Court that the respondent knew or should have known that this metal sheet and the bolts holding it in place had deteriorated, bowed up on the sides and become loose, and that as a result the plate might be displaced and become a hazard to *39the traveling public. The testimony for the claimant stands undisputed as no witnesses were called by the respondent and based on the record before us we are of opinion that this bridge was not maintained in a safe condition and as a proximate result thereof the claimant was damaged.
Two estimates of repair were presented in evidence by the claimant, one for $175.83 and the other $171.96, and as the low estimate appears to be the proper measure of damages in this case, we award the claimant, Lurleen Buckner, the sum of One Hundred Seventy-one Dollars and Ninety-six Cents ($171.96).
Award of $171.96.